108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jewell MILLER, Opal Miller, Plaintiffs/Appellees,JEWELL MILLER TRUST, Trustees, Betty Ann Wooten and CarrieSimmons, Intervenor/Plaintiffs,v.Betty Ann WOOTEN, Carrie Simmons, Defendants/Appellants,William JOHNSON, Defendant.Jewell MILLER, Opal Miller, Plaintiffs/Appellants,JEWELL MILLER TRUST, Trustees, Betty Ann Wooten and CarrieSimmons, Intervenor/Plaintiffs,v.Betty Ann WOOTEN, Carrie Simmons, William Johnson,Defendants/Appellees.
Nos. 96-1805, 96-1478.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 12, 1996.Filed March 18, 1997.

Before WOLLMAN and MURPHY, Circuit Judges, and TUNHEIM,1 District Judge.
PER CURIAM.


1
In accordance with a thorough, comprehensive memorandum opinion, the district court2 entered a judgment setting aside a trust into which the substantial assets belonging to the appellees, two elderly sisters, had been placed and ordering the appellants, distant cousins of the appellees, to return the property to the appellees.  The judgment also awarded compensatory and punitive damages and attorneys' fees, as well as appointing a receiver/commissioner to collect and preserve the assets.  In addition, the judgment dismissed the appellees' claim based upon the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961.  It is from this portion of the judgment that the appellees have filed a cross-appeal.


2
Although the appeal and cross-appeal present some interesting issues, we conclude that because of the fact-bound nature of the case an extended opinion would have no precedential value.  Suffice it to say that we find no clearly erroneous findings of fact nor any error of law in the district court's decision, and thus we affirm the judgment on the basis of the district court's memorandum opinion.  See 8th Cir.  Rule 47B.



1
 The HONORABLE JOHN R. TUNHEIM, United States District Judge for the District of Minnesota, sitting by designation


2
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas